C. Allen, J.
The general rule, that a landlord does not by implication warrant the fitness for use of a demised tenement, is not applicable to a common passage owned by the landlord, by which several tenements demised by him are reached. Watkins v. Goodall, 138 Mass. 533. The landlord’s duty in respect to such passage is that of due care to keep it in such condition as it was in, or purported to be in, at the time of the letting. But he is not bound to change the mode of construction. Woods v. Naumkeag Steam Cotton Co. 134 Mass. 357. Lindsey v. Leighton, 150 Mass. 285. If the only access to demised tenements is by means of a ladder, or a rough unprotected staircase which is little better than a ladder, a tenant who enters into possession knowing the facts must be content to take the risk. So if the floor of a passage is laid only with loose boards, he cannot complain that it is not made fast and tight. The present case falls within this principle. The plaintiff took a tenement with a poor approach, well knowing its condition. There was no change in it except such as might naturally be expected to occur. The floor of the passage, according to her own testimony, was composed of old, rough boards, coming to pieces, and she had often observed its condition; and there was no such special newly occurring change for the worse as imposed any duty of repair upon the landlord. In this respect the case differs from Lindsey v. Leighton.

Exceptions overruled.